Citation Nr: 1531279	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating for bipolar disorder in excess of 30 percent prior to January 31, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1983 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2009 rating decision of the St. Louis, Missouri, Regional Office (RO), of the Department of Veterans Affairs (VA), which granted service connection for bipolar disorder, evaluated as 30 percent disabling, with an effective date for service connection of January 10, 2008.

The Veteran appealed the issue of entitlement to an increased initial evaluation for bipolar disorder.  In March 2012, the RO increased the Veteran's evaluation for bipolar disorder from 30 percent to 50 percent, and assigned an effective date for the 50 percent rating of January 31, 2012.  Since this increase did not constitute a full grant of the benefit sought, the bipolar disorder increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2013, the Board denied the claim for an increased rating for service-connected bipolar disorder, evaluated as 30 percent disabling prior to January 31, 2012, and as 50 percent disabling thereafter.  The Board also remanded the claim for entitlement to a TDIU.  Thereafter, the Veteran appealed the claim for an increased disability rating for bipolar disorder to the Veterans Claims Court.  In January 2014, the Court granted a Joint Motion for Remand (JMR) which vacated the Board's May 2013 denial for an initial rating for bipolar disorder, evaluated as 30 percent disabling prior to January 31, 2012, and as 50 percent disabling thereafter, and returned this issue to the Board for further consideration.

As to the issue of entitlement to a TDIU, the Board remanded the claim in order to obtain a medical opinion as to whether the Veteran's service-connected disability would prevent the Veteran from securing and following a substantially gainful occupation.  This was accomplished, and the claim was readjudicated in a July 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Throughout the entire initial rating period on appeal, the Veteran's bipolar disorder symptoms have more nearly approximated total occupational and social impairment. 

2.  As a 100 percent ("total") schedular rating for the Veteran's only service-connected disability, bipolar disorder, will be awarded for the entire rating period on appeal based on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal, the criteria for a rating of 100 percent for bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9432 (2014).

2.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for his only service-connected disability, bipolar disorder, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. 
§§ 4.14, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issue of entitlement to an initial rating for bipolar disorder in excess of 30 percent prior to January 31, 2012, and in excess of 50 percent thereafter has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable outcome of the appeal, which is a full grant of benefits sought (i.e., a 100 percent ("total") schedular disability rating for bipolar disorder), the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, as there remains no question of law or fact to decide regarding TDIU because there remains no rating "less than total" for TDIU eligibility as required by 38 C.F.R. § 4.16, the issue of entitlement to a TDIU will be dismissed as moot; therefore, there is no need to discuss how VA fulfilled the duties to notify and assist with respect to that issue.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

The Veteran is in receipt of a 30 percent rating for bipolar disorder prior to January 31, 2012 under Diagnostic Code 9432.  A 30 percent rating is assigned when bipolar disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.  
38 C.F.R. § 4.130 (2014).

The Veteran is in receipt of a 50 percent rating for bipolar disorder beginning January 31, 2012.  A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.
A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 
GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work). 
Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in 2009 (i.e., after August 4, 2014), the DSM IV is applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  
In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).  

Rating for Bipolar Disorder

The Veteran essentially contends that the symptoms associated with his service-connected bipolar disorder are more severe than what is contemplated by the currently assigned 30 and 50 percent evaluations.
 
Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether a 100 percent rating is more nearly approximated for the Veteran's bipolar disorder disability for the entire initial rating period on appeal.

Overall, VA progress notes show ongoing treatment for psychiatric symptoms, with management of symptoms with medications that included citalopram, divalproex, and quetiapine.  This evidence includes notations of suicidal ideation, without plan or intent.  The Veteran complained of symptoms that included depression and anxiety.  VA progress notes also contain GAF scores ranging from 45 to 55.  For example, there were two scores of 45 in July and August of 2008, a score of 48 in December 2008 and February and March of 2010, a score of 55 in February 2009, no less than 16 scores of 50 between February 2008 and January 2010, and approximately eight scores of 52 between May 2010 and November 2011.  GAF scores ranging from 45 to 55 reflect moderate to serious symptoms or moderate to serious difficulty in social, occupational, or school functioning.

The VA outpatient evidence includes a February 2008 report which shows that the Veteran stated that he had worked as a telemarketer full-time up until a December 2007 motor vehicle accident.  A January 2009 report shows that the Veteran reported that he went shopping daily, that he got up at 1 p.m. and watched television, and that he saw a friend twice a week.  He was unable to describe mania and denied suicidal thoughts. 

A February 2009 record shows that he reported that he sat around and watched television, and that he complained that there was not a lot to do around his area.  He sometimes walked 100 to 200 yards.  He played video games with his nephew.  He did not have a driver's license, which apparently had been suspended due to driving under the influence of alcohol, but he hoped to get it back the following month. 

An April 2009 report shows that he complained that there was not a lot to do in his area, that he slept 8 to 9 hours per night and was rested, and that he visited his family.  He complained that he could not get a fishing license because he owed child support, but that he may get this straightened out when he got his SSA settlement.  He complained of depression and irritability. 

Reports dated in September 2010 show that he stated that he was under a lot of stress related to his bills, and that he wanted to move to another town where his friends were so he could improve his social life and fish.  He was sleeping about 8 hours and taking a nap for one to two hours.  He complained of depression and irritability.  He stated that overall, he was "okay." 

A June 2011 report notes complaints of depression related to being apart from his children, but that his son would be living with him over the summer.  He reported sleeping 8 hours, and taking a 2-hour nap daily.  He complained of a "nonexistent" appetite.  An August 2011 report notes that he kept in contact with his friends in another town, and that he got along well with his mother, nephew, and great nephews.  

A November 2011 report notes that he had gained about 8 pounds since his August 2011 treatment, and that he weighed 195 pounds.  He stated that his mood was good, that he was sleeping fine (about 10 hours total), and that he keeps in touch with his friends by phone.  He watched television and played games for enjoyment. A January 30, 2012 report notes a 5-pound weight loss since November, and that the Veteran weighed 190 pounds.

A decision of the SSA, dated in October 2009, shows that the SSA determined that the Veteran was disabled as of December 2007, with severe impairments of status post multiple fractures of the spine, and bipolar disorder/depression.  The Veteran provided a work history showing multiple overlapping jobs which indicated that between 1992 and 2007, he had worked as a cook cab driver (about seven years), a mechanic (one year), a telemarketer (four years), and as a driver (most recently) (between 2005 and 2007).  Associated records include a report noting functional limitations which indicates none to "one or two" repeated episodes of decompensation, mild to marked difficulties in maintaining social functioning, mild to moderate restriction of activities of daily living, and mild to marked difficulties in maintaining concentration, persistence, or pace. 

The SSA records also include a February 2008 report from G.S., PhD., who determined that the Veteran was "not significantly limited" in two out of three areas involving understanding and memory, five out of seven areas involving sustained concentration and persistence, three out of five areas involving social interaction and memory, and three out of four areas involving adaptation.  He was "moderately limited" in the other areas.  Consultant's notes indicate that he had intact memory and cognitive skills and that no deficiencies were noted.  The report notes, "As long as the claimant uses excessive alcohol, he would appear unable to function at work on a consistent basis," and that "[t]he evidence suggests that without DAA (drugs and alcohol), his functioning is not at a severe level."

As discussed in the December 2013 JMR, the February 2008 report was based on December 2007 records produced in relation to the Veteran's pre-claim motor vehicle accident, after which the evidence shows that the Veteran stopped drinking alcohol in July 2008.    

The evidence also includes a VA examination conducted in December 2008.  The Veteran reported that he had been receiving treatment about once a month in 2008, to include mood stabilizers.  He stated that he had not worked for over a year due to fractures to his neck and back from being in a motor vehicle accident.  The examiner noted that the Veteran had a longstanding maladaptive pattern dating back to at least adolescence.  The Veteran complained of symptoms that included severe depression, suicidal ideation, decreased mood, mania with racing thoughts, impulsive spending, decreased need for sleep, anger, irritability, and occasional periods of euphoria.  He claimed to have had about 50 jobs since separation from service, with a history of quitting or being fired due to anger, irritability, impatience, and difficulty in concentration and interacting with others. Most recently, he stated that he had been a deliveryman for two years, and that he had been doing fairly well at that job until his accident.  He stated that he had been divorced for over two years, that he was currently living with his parents, and that he was unemployed.  He complained of social isolation due to back pain. 

On examination, the Veteran was alert, oriented and cooperative.  Mood was mildly depressed.  Affect was somewhat guarded.  Thoughts were clear and goal-oriented. There was no evidence of delusions or hallucinations.  Cognitive abilities were grossly intact, to include capacities for abstraction, memory, and judgment.  There was no paranoia, panic, obsessional rituals, or hypervigilance.  He reported chronic passive suicidal ideation without plan or intent.  He was noted to be able to care for his own activities of daily living.  The Axis I diagnosis was bipolar disorder.  A GAF score of 50 was assigned, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

The Veteran was afforded a VA examination in January 2012.  During the evaluation, the Veteran reported symptoms of depression, suicidal thoughts, poor concentration, lack of energy, appetite problems, nightmares, panic, and
excessive daydreaming.  He stated that he was depressed "a lot" and when depressed "I don't feel like doing anything."  He also stated that he had suicidal thoughts, and made a suicide attempt in January of 2006.  The Veteran also reported manic episodes 2 to 3 times per year in which he had increased energy.  His nightmares were noted to occur approximately 1 to 2 times per month.  He also reported that he did not go shopping because he did not like being around people.  The Veteran stated that he had problems concentrating and was unable to concentrate well enough to read, watch television, and drive a car.  He also stated that he had no desire to eat and typically ate only when he had to.

Upon mental status examination, the January 2012 VA examiner noted that the Veteran demonstrated appropriate grooming and hygiene.  He was able to walk to the office and sit for the interview without apparent difficulty.  Speech was clear with a good ability to express himself.  Affect was nervous, and overall mood seemed unstable.  Orientation was appropriate, and thinking was spontaneous, logical, and productive.  Thought content was notable for preoccupation with
a sense of isolation.  Relationships with others seemed poor with a low frequency of contact and a preference for being alone except for with his nephew.  Concentration during the interview was appropriate.  Reasoning skills indicated the capacity for abstract thinking, with an estimated intellectual functioning level in the average to low average range.  Judgment was diminished by his depression leading to isolation.  In relating to the examiner, the Veteran was noted to be open and cooperative with fair eye contact.

The January 2012 VA examiner also noted that the Veteran had periods of depression manifested by sadness, guilt, suicidal ideation, diminished pleasure, appetite disturbance, low energy, and nightmares.  He also had periods of
mania characterized by increased energy and social activities.  Problems were noted to occur on a daily basis and had been present since the Veteran was in service. Intensity was moderate to severe with impaired social relationships, occupational functioning, judgment, mood, and range of activities.  The Veteran demonstrated deficiencies in most areas of occupational and social functioning because of
suicidal thoughts, continuous depression or mania, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships. The examiner also noted that the Veteran was unemployable due to the effect of his bipolar disorder on his concentration, thought organization, social comfort,
emotional stability, frustration tolerance, and anger control.  The examiner assigned a GAF of 49, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a June 2013 VA examination, the examiner noted that the Veteran had symptoms of depressed mood, chronic sleep impairment, flattened affect, impaired judgment, disturbance of motivation and mood, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, difficulty in establishing and maintaining relationships, and difficulty in adapting to stressful circumstances.  Upon mental status examination, the Veteran also reported being chronically depressed.  He also reported having trouble concentrating and was withdrawn and irritable.  He noted that he had daily thoughts of suicide, but stated that he had no plan to harm himself because of his dog.  The Veteran endorsed hearing voices.  The examiner stated that the Veteran's bipolar disorder manifested occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, think,, and mood.  A GAF score of 40 was assigned, reflecting some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

The Veteran submitted a March 2014 psychological evaluation from Dr. K.K.  During the evaluation, it was noted that the Veteran had been receiving mental health treatment since 2008.  He had three previous suicide attempts, with the most recent occurring in 2007 or 2008.  Dr. K.K. noted that the Veteran was considered a "loner" and had little to no social activity.  Although the Veteran had past alcohol problems, he had been sober since 2008.  The Veteran had a long history of depressive symptoms with irritable mood and some increase in energy.  Given the impact of his symptoms, Dr. K.K. noted that the Veteran was experiencing psychological distress that affected a number of his daily activities.  He was socially isolated and was currently unemployed.  His symptoms were also noted to result in difficulty in most areas including work, family, relationships, judgment, thinking, and mood.  Dr. K.K. opined that the Veteran satisfied the criteria for a 70 percent disability rating dating back to 2008.  Dr. K.K. also stated that, given the Veteran's symptoms, he was unable to maintain gainful employment for any lengthy period of time.  Thus, the Veteran was found to be unable to obtain and maintain substantially gainful employment based on impairment from symptoms of bipolar disorder, presently and dating back to the mid-1980s.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's bipolar disorder results in total occupational and social impairment.  As discussed in the psychiatric examinations above, the Veteran's bipolar disorder has consistently manifested symptoms of chronic sleep impairment, social isolation, concentration difficulties, impaired impulse control, depression, suicidal ideation with three past suicide attempts, hearing voices, and decreased appetite.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.  

Further, the Veteran has undergone three VA psychiatric evaluations and his GAF scores from these evaluations have been 50, 49, and 40.  See December 2008, January 2012, and June 2013 VA examination reports respectively.  These GAF scores are indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  The GAF score of 40 demonstrates some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

Although none of the VA or private psychiatric examinations have specifically stated that the Veteran's bipolar disorder results in "total occupation and social impairment," the private examiner opined that the Veteran was unable to obtain or maintain gainful employment as a result of symptoms associated with his bipolar disorder.  Further, the Veteran has consistently been found to be socially isolated.  For example, the March 2014 private evaluation described the Veteran as a "loner" with little to no social activity.  VA examinations have demonstrated that the Veteran is unable to establish and maintain effective relationships and has difficulty in adapting to stressful circumstances.  

The Board finds that the Veteran's bipolar disorder symptoms, to include the assigned GAF scores, have been relatively consistent throughout the appeal period.  In sum, the Board finds that the Veteran's bipolar disorder more nearly approximates total social and occupational impairment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms associated with the Veteran's service-connected bipolar disorder warrant a 100 percent rating for the entire rating period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Because the Veteran is in receipt of the maximum schedular rating of 100 percent, which recognizes total occupational and social impairment and GAF scores indicating serious symptoms of bipolar disorder during the period, there is no additional impairment possible that is not recognized by the schedular rating criteria.  As there is no higher schedular or extraschedular rating legally possible, the extraschedular rating provisions at 38 C.F.R. § 3.321(b)(1) (2014), which are only for application when the schedular rating is less than total (100 percent), are not potentially applicable in this case.  Further, all the Veteran's bipolar disorder symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9432, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's total occupational and social impairment are specifically included in the rating schedule, as the assigned 100 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  
38 C.F.R. § 4.125 (2014).

TDIU  Analysis

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2014).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 
38 C.F.R. § 3.340(a)(2) (2014).

The Veteran has only one service-connected disability, bipolar disorder, and this provides the basis for the 100 percent schedular rating.  Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16(a).  For this reason, the question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for bipolar disorder, leaving no question of law or fact to decide regarding the TDIU issue.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 


ORDER

For the entire initial rating period on appeal, a 100 percent rating for bipolar disorder is granted subject to the law and regulations governing the payment of monetary benefits.

The appeal on the issue of a TDIU, having been rendered moot, is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


